Citation Nr: 0303621	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for postoperative torn 
lateral meniscus and tear of the lateral collateral 
ligament with left knee replacement, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by 
the RO that denied a claim of entitlement to a rating 
greater than 10 percent for postoperative torn lateral 
meniscus and tear of the lateral collateral ligament.  In 
January 2000, the RO entered a decision increasing the 
rating for the left knee from 10 to 30 percent, effective 
from April 30, 1999.  The RO also awarded a 100 percent 
rating from September 21, 1999, to October 31, 2000, for a 
total knee replacement with a 30 percent rating to resume 
thereafter.  

The Board finds that implicit in the record is a claim of 
entitlement to service connection for a scar due to the 
total left knee replacement surgery.  This issue has not 
yet been addressed by the RO and is consequently referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected postoperative torn lateral 
meniscus and tear of the lateral collateral ligament with 
left knee replacement is manifested by severe painful 
motion and weakness, which causes functional impairment.


CONCLUSION OF LAW

The criteria for a 60 percent rating for service-connected 
postoperative torn lateral meniscus and tear of the 
lateral collateral ligament with left knee replacement 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.71a (Diagnostic Code 5055) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of 
earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It 
is the more recent evidence, however, that is of primary 
concern because it provides the most accurate picture of 
the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's left knee disability has been rated under 
38 C.F.R. § 4.71a (Diagnostic Code 5257-5055) (2002).  
Diagnostic Code 5055 deals with the prosthetic replacement 
of a knee joint.  38 C.F.R. § 4.71a (Diagnostic Code 5055) 
(2002).  Under Diagnostic Code 5055, for 1 year following 
implantation of the prosthesis, a 100 percent evaluation 
is assigned.  Id.  With chronic residuals consisting of 
severe painful motion or weakness in the affected 
extremity, a 60 percent evaluation is warranted.  Id.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is to be rated by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 
5261 (limitation of extension of the leg), or 5262 
(impairment of the tibia and fibula).  Id. 

Under Diagnostic Code 5256, extremely unfavorable 
ankylosis of the knee, in flexion at an angle of 45 
degrees or more warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5256) (2002).  Ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation.  Id.  Ankylosis in flexion between 10 
and 20 degrees warrants a 40 percent evaluation.  Id.

When examined by VA in March 1999, the veteran reported 
having had increased pain in the left knee over the 
previous few years.  He stated that he could not sleep at 
night due to pain.  Examination revealed range of motion 
of the left knee was 0 to 140 degrees with pain from 110 
to 140 degrees.  Postoperative left knee disability with 
degenerative joint disease was diagnosed.  The examiner 
opined that pain caused moderate functional impairment.

Correspondence from a private physician, Dr. R. G., dated 
in May 1999, indicates that the veteran reported having 
constant pain, at night and during the day, which the 
veteran felt interfered with his activities of daily 
living.  Most of the pain was anterior and medial based.  
Examination revealed effusion, crepitation with flexion 
and extension, pseudo laxity laterally, and a knee that 
had poor end point to Lachman's maneuver.  He had about a 
4 degree flexion contracture and further deviation to 
about 125 degrees.  He had pain with all mobility and pain 
on both joint lines.  Radiographs revealed severe lateral 
compartment collapse and minimal patellofemoral 
osteoarthritis with preservation of the medial joint line.  
The assessment was severe left knee osteoarthritis.  

VA outpatient treatment reports show that, in May 1999, 
the veteran's medications included acetaminophen, 500 
milligrams (mg), once every three hours; amitriptyline 25 
mg, at bedtime; and ibuprofen 800 mg, three times a day.  
The assessment was compartmental changes in the left knee.  
It was noted that a possible order for a knee brace would 
be discussed.  A VA hospital discharge summary shows that, 
in September 1999, the veteran underwent a total left knee 
arthroplasty because he had failed to respond to 
conservative management.  

When examined by QTC for VA in October 2000, the veteran 
reported having had a left knee replacement in September 
1999, but he continued to experience pain, fatigue, 
inflammation, lack of endurance, partial loss of motion, 
stiffness, swelling, and weakness.  He noted that these 
symptoms were constant.  He reported that his daily flare-
ups were distressing and occurred on walking, which 
prevented him from walking distances.  He could not run or 
bend his knee, and he had problems walking on uneven 
surfaces.  He also could not carry weights, kneel or push, 
and he had problems on prolonged standing with stiffness.  
The veteran was currently employed as a juvenile 
correction officer.  Physical examination revealed that 
the appearance of the left knee was swollen with heat, 
redness, swelling, and effusion.  Active range of motion 
of the left knee was flexion 5 to 40 degrees, and 
extension 5 degrees, with moderate pain.  The examiner 
opined that the veteran's range of motion was additionally 
limited by pain, fatigue, weakness, lack of endurance, and 
incoordination, with pain causing the major functional 
impact of these limitations.  

VA outpatient treatment reports show that, in July 2002, 
the veteran was seen for complaints of left knee swelling 
with needles and burning sensations.  The assessment was 
left knee replacement with decreased range of motion and 
getting worse.

When examined by QTC for VA in August 2002, the veteran 
reported having had a left knee replacement in September 
1999, but he continued to experience pain and swelling.  
He reported using a brace occasionally but it was noted 
that the veteran was not wearing one the day of the 
examination.  Examination revealed that active range of 
motion on flexion was 120 degrees on the left, normal 
being 140 degrees.  Extension was 0 degrees, normal being 
0 degrees.  Range of motion of the knee was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosing of 
the knee joint present.  There was no locking pain or 
joint effusion.  X-ray of the left knee revealed total 
knee replacement prosthesis.

When examined by VA later that same month of August 2002, 
it was noted that the veteran had a slight limping gait on 
ambulation.  Examination revealed no laxity or tenderness.  
Range of motion with flexion was 105 degrees with 
increased guarding.  Extension was 0 degrees.  The 
diagnoses included degenerative joint disease of the left 
knee.  The examiner opined that pain caused mild to 
moderate functional impairment.  The examiner further 
opined that the veteran was experiencing functional 
limitation to include chronic pain, stiffness, and 
decreased range of motion with severe pain, and that the 
veteran's functional impairment caused problems tantamount 
to degenerative joint disease.  

Based upon a review of the evidence of record, the Board 
finds that, with resolution of reasonable doubt in the 
veteran's favor, the veteran's service-connected left knee 
disability is best characterized by the criteria for a 60 
percent rating under Diagnostic Code 5055.  In this 
regard, the Board notes that the veteran's residual 
symptomatology following his total left knee replacement 
can no longer be evaluated as 100 percent disabling under 
Diagnostic Code 5055 because such total evaluation is 
limited to one year following implantation of the 
prosthesis, and the RO has already granted the total 
evaluation for one year.  Thus, the Board finds that the 
60 percent evaluation under Diagnostic Code 5055 is the 
maximum schedular evaluation assignable under Diagnostic 
Code 5055 following the one-year 100 percent rating.  
38 C.F.R. § 4.71a (Diagnostic Code 5055).  In this regard, 
the Board finds that after analyzing the medical evidence 
prepared subsequent to the veteran's left knee 
replacement, and considering the examiner's opinions 
collectively, the Board finds that the veteran has had 
significant left knee functional limitation due to 
disability amounting to severe painful motion, stiffness, 
and weakness which has prevented him from walking or 
standing for prolonged periods of time.  The veteran's 
limited range of motion has been additionally limited by 
pain, fatigue, weakness, lack of endurance, and 
incoordination.  In light of such clinical observations, 
the Board finds that the veteran's left knee disability 
most closely approximates the criteria for a 60 percent 
evaluation under the provisions of 38 C.F.R. §§ 4.3, 4.7, 
4.71a (Diagnostic Code 5055).  Despite the references to 
moderate pain that were made at certain points, it appears 
relatively clear that the veteran now experiences 
additional pain with use, even to the extent that his 
disability may be characterized as tantamount to severe 
painful motion.  38 C.F.R. § 4.40.  Accordingly, the Board 
concludes that a 60 percent evaluation is now warranted.

No basis exists for a higher schedular rating under 
another diagnostic code.  With respect to Diagnostic Codes 
5256 (ankylosis of the knee), 5258 (dislocated cartilage), 
5259 (removal of cartilage), 5260 (limitation of flexion 
of the leg), 5261 (limitation of extension of the leg), 
5262 (impairment of the tibia and fibula), and 5263 (genu 
recurvatum), the Board notes that these diagnostic codes 
do not provide for a rating in excess of 60 percent.  
38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262, and 5263).  Furthermore, to assign 
additional disability compensation under these diagnostic 
codes based on symptoms due to the knee replacement, such 
as pain, would amount to pyramiding.  38 C.F.R. § 4.14.  
This is so because a 60 percent disability rating under 
Diagnostic Code 5055 already specifically contemplates the 
veteran's residual symptomatology, including pain.  He had 
laxity noted on physical examination, but there was no 
indication that the veteran indeed experienced subluxation 
or instability such as to warrant a separate rating under 
Diagnostic Code 5257.

In concluding that the veteran is not entitled to a higher 
rating in excess of 60 percent, the Board has considered 
the veteran's left knee symptomatology, and functional 
losses caused thereby.  The Board notes that the veteran's 
left knee is symptomatic, and he reports experiencing both 
pain and weakness.  However, a 60 percent disability 
rating, considered under Diagnostic Code 5055, 
specifically contemplates pain.  Although his pain has 
been described as occurring daily, there is no indication 
that the veteran suffers from functional losses that 
equate to a rating in excess of 60 percent.  

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for postoperative torn 
lateral meniscus and tear of the lateral collateral 
ligament with left knee replacement on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to 
show that service-connected left knee disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that 
service-connected disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that 
the schedular rating criteria are designed to take 
problems such as experienced by the veteran into account.  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
In the veteran's case, there is no indication that his 
left knee disability is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  As noted above, there is no 
evidence that the nature and severity of his symptoms are 
beyond what is contemplated by the applicable criteria.  
It is not shown by the evidence that the appellant has 
required frequent hospitalizations for his knee, or that 
there has been any significant or regular outpatient 
treatment for any knee problem.  In view of these findings 
and in the absence of evidence of extraordinary symptoms, 
the Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
service-connected postoperative torn lateral meniscus and 
tear of the lateral collateral ligament with left knee 
replacement.  Therefore, the Board concludes that a remand 
to the RO for referral of the issue to the VA Central 
Office for consideration of an extraschedular evaluation 
is not warranted.

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 
- or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 
of the VCAA, amending 38 U.S.C. § 5107, was intended to 
have retroactive effect).  

The Board has also considered the final regulations that 
VA issued to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to 
notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect 
to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 U.S.C.A. 
§ 5103A(a)(1) (West 2002).  

In this case, VA's duties have been fulfilled.  The 
required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West 2002).  The amended "duty to 
notify" requires the Secretary to notify a claimant of 
which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to 
advise that if such information or evidence is not 
received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
66 Fed. Reg. 45,630, details the procedures by which VA 
will carry out its duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the 
veteran of the bases on which the RO decided the claim and 
of the elements necessary to be granted the benefit 
sought.  This is evidenced by the rating actions of April 
1999, January 2000, and November 2000; statement of the 
case issued in May 1999; and supplemental statements of 
the case issued in January 2000 and June 2001, which 
informed him of the applicable law and regulations.  The 
record also reflects that the veteran was notified by the 
RO in a July 2002 letter of changes brought about by the 
VCAA.  The record shows that the RO has notified the 
veteran of the evidence necessary to substantiate the 
claim, and he was given the opportunity to submit 
additional evidence.  Specifically, the RO notified the 
veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence 
would be obtained by the veteran, and which evidence would 
be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to 
the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA 
must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  In this case, VA 
records were obtained, and the veteran has not indicated 
that additional records exist that would have an effect on 
the Board's analysis.  

Finally, the new law and regulations provide that an 
opinion or examination be provided where necessary. 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c)(4)).  Here, the veteran was provided 
VA examinations in April 1999, October 2000, and August 
2002, and VA examiners rendered an opinion on the central 
issue in this claim.  An additional examination or medical 
opinion being unnecessary, the Board finds that the RO has 
satisfied the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further 
action under the VCAA will serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of this claim and further expending of 
VA's resources are not warranted.  


ORDER

A 60 percent rating for postoperative torn lateral 
meniscus and tear of the lateral collateral ligament with 
left knee replacement is granted, subject to the laws and 
regulations governing the award of monetary benefits.



___________________________
MARK F. HALSEY
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

